Citation Nr: 0915412	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from April 26, 
2004, to June 11, 2007, and in excess of 70 percent from June 
12, 2007, to August 20, 2007.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected PTSD and Type 
II diabetes mellitus. 

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to the service-
connected PTSD and Type II diabetes mellitus. 

5.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to the service-connected PTSD 
and Type II diabetes mellitus. 




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The RO, in pertinent part, denied 
service connection for hypertension, CAD, residuals of a 
stroke, and bilateral hearing loss.  By this decision the RO 
also granted service connection and a 10 percent rating for 
Type II diabetes mellitus with non-proliferative diabetic 
retinopathy.  The Veteran disagreed with the initial rating 
assigned.    

The Veteran withdrew a claim for entitlement to service 
connection for bilateral hearing loss in November 2007.  As 
such, the claim is no longer in appellate status.  

The Veteran has also appealed a December 2005 rating decision 
which awarded service connection for PTSD with an evaluation 
of 50 percent effective April 26, 2004.  A statement of the 
case (SOC) was issued in March 2007.  The Veteran perfected 
his appeal in April 2007.  In a June 2007 rating decision, 
the RO awarded a 70 percent rating effective June 12, 2007.  
In a November 2007 rating decision, the RO awarded a 100 
percent rating effective August 20, 2007.  While the Veteran 
indicated in a November 2007 statement that he was satisfied 
with the 100 percent rating, the rating for the period from 
April 2004 to August 2007 remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993) ("the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, his claim for an even higher 
rating remains in controversy since less than the maximum 
benefit available was awarded.")  

The Board notes that in a July 2005 statement, the Veteran 
expressed interest in attending a hearing before a Decision 
Review Officer (DRO) if it could be held in Trenton and not 
at the Newark RO, because of his difficulty with travel.  
Subsequently, in a December 2005 Report of Contact, the 
Veteran clarified that he did not want a DRO hearing. 

In his January 2007 substantive appeal, the Veteran requested 
a Board hearing to be held in Washington, D.C.  He withdrew 
his request in statements dated in March 2007 and November 
2007.  As such, there are no outstanding local or Board 
hearing requests. 

The Board notes that it appears there remains an 
unadjudicated claim for a total disability evaluation based 
on individual unemployability (TDIU).  The matter was 
deferred in a June 2007 rating decision.  In a November 2007 
rating decision, the RO indicated that the claim was moot as 
the Veteran was awarded a 100 percent evaluation for PTSD 
effective August 20, 2007.  While the matter is moot for the 
period from August 20, 2007, the RO never addressed whether 
the Veteran was entitled to TDIU prior to August 20, 2007.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The claims of entitlement to service connection for 
hypertension, CAD, and residuals of a stroke are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits, and the allocation of 
responsibility for obtaining such evidence, and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Since the effective date of service connection, the 
Veteran's diabetes mellitus Type II has not for any period 
required insulin or an oral hypoglycemic agent; the Veteran 
follows a restricted diet only.

3.  From April 26, 2004, to June 11, 2007, the service 
connected PTSD was not productive of: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene. 

4.  From June 12, 2007, to August 20, 2007, the service 
connected PTSD was not productive of total social and 
occupational impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent disabling for Type II diabetes mellitus have not been 
met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 
7913 (2008).   

2.  The criteria for an initial rating in excess of 50 
percent for PTSD from April 26, 2004, to June 11, 2007, and 
in excess of 70 percent from June 12, 2007, to August 20, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. 
§ 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent to the Veteran in May 2004, VA 
complied with notification responsibilities pertaining to the 
Veteran's original claims for service connection.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  The 
Veteran indicated in August 2004, March 2007, and May 2007 
that he had no further evidence to submit in support of his 
claims.

Here, the Veteran's claims on appeal arise from his 
disagreement with the initial disability evaluations assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  

With regard to the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the October 2004, December 2005, June 
2007, and November 2007 rating decisions include a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the December 2005 
and March 2007 statements of the case (SOC).  The Veteran has 
been made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria.  
Statements of the Veteran indicate awareness of the evidence 
necessary to substantiate the claims for higher initial 
evaluations for diabetes mellitus and PTSD and no further 
analysis in that regard is necessary. 

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has made reasonable efforts to obtain relevant 
records adequately identified by the Veteran.  The claims 
file includes the Veteran's service treatment records, post-
service VA and private treatment records, lay statements, 
records from the Social Security Administration (SSA), and 
reports of VA examination.  

With regard to the claim for diabetes mellitus, the Board 
notes that additional VA outpatient treatment records dated 
between June 2007 and November 2007 were added to the claims 
folder after the June 2007 supplemental statement of the case 
(SSOC) was issued.  The RO made a finding in November 2007 
memorandum that the evidence was not new with regard to the 
claim for diabetes mellitus and thus, an additional SSOC was 
not necessary.  The evidence was obtained in support of the 
claim for PTSD, as well as others not currently on appeal, 
and was considered in the November 2007 rating decision 
granting a 100 percent evaluation for the Veteran's PTSD.  
With regard to the claim for increase for disability due to 
diabetes mellitus, as the evidence does nothing more than 
confirm that the Veteran's diabetes mellitus remains 
unmedicated for control, and Remand for preparation of an 
SSOC is not necessary.  38 C.F.R. § 19.31.  There have not 
been any material changes in or additions to the information 
included in the June 2007 SSOC and thus, the evidence is not 
pertinent.  Id.
 
The Board finds that the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate these claims.  There is no 
indication that there is additional evidence to obtain or 
additional notice that should be provided.  There is no 
indication that there is any prejudice to the Veteran by the 
order of the events in this case.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's claims were last readjudicated in the 
June 2007 supplemental statement of the case and November 
2007 rating decision.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria for Rating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath, 1 Vet. 
App. at 594.  In general, the degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

I.  Diabetes Mellitus

The Veteran contends that his service-connected Type II 
diabetes mellitus with non-proliferative diabetic retinopathy 
warrants an initial rating in excess of 10 percent.  Service 
connection for diabetes mellitus was awarded in an October 
2004 rating decision.  The RO assigned a 10 percent initial 
disability rating, effective April 2004.  

The Veteran is appealing the original assignment of the 10 
percent rating.  As such, the severity of the disability at 
issue shall be considered from the initial assignment of the 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

As an initial matter the Board notes that the service-
connected diabetes mellitus includes non-proliferative 
diabetic retinopathy.  As this is a noncompensable 
complication, i.e., noncompensable impairment in central 
visual acuity based upon 2004 and 2007 optometry evaluations, 
it is considered part of the diabetic process under 
Diagnostic Code 7913.  See Note 1 following Diagnostic Code 
7913.

The Veteran's Type II diabetes mellitus was initially rated 
as 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Code 7913, which provides that a 10 percent rating is 
assigned for diabetes mellitus manageable by restricted diet 
only.  A 20 percent rating is assigned for diabetes mellitus 
requiring insulin and restricted diet, or hypoglycemic agent 
and restricted diet.  A 40 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to diabetic car providers, 
plus complications that would not be compensated if 
separately evaluated.  A 100 percent rating is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would not be compensated if separately evaluated.  38 C.F.R. 
§ 4.119. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's Type II diabetes mellitus has 
for the entire period of initial rating more closely 
approximated the criteria for the current 10 percent rating.  
38 C.F.R. § 4.7.  Upon VA examination in June 2004, the 
Veteran's diabetes remained non-insulin dependent.  He did 
not take an oral hypoglycemic agent for control.  The Veteran 
followed a restricted diet.  He denied a history of polyuria, 
polydipsia or polyphagia.  The Veteran denied any 
hospitalizations for hyperglycemia or hypoglycemia.  A formal 
diagnosis of diabetes mellitus was not rendered by this 
examiner.  The examiner noted only a minimal elevation of 
glucose levels on lab testing.

VA outpatient treatment records dated between 2004 and 2007 
show the Veteran's diabetes mellitus remains controlled by 
diet only.  The Veteran was not prescribed either a 
hypoglycemic agent or insulin for diabetic control.  The 
Veteran was encouraged on multiple occasions between 2004 and 
2007 to lose weight, watch sugar and carbohydrate intake, and 
exercise daily.   

Upon VA examination in March 2007, the Veteran indicated that 
he controlled his blood glucose levels with diet only.  He 
was not taking any insulin or hypoglycemic agents.  The 
Veteran denied being hospitalized for diabetes.  He followed 
up with his doctor every six months and on occasion once 
every three months.  Blood glucose was 109.  The examiner 
considered the diabetes mellitus to be stable.  
  
In sum, it appears that the Veteran's Type II diabetes 
mellitus has remained non-insulin dependent, and that the 
Veteran does not take an oral hypoglycemic agent for control.  
Disability due to diabetes mellitus most nearly approximates 
the criteria for the currently assigned 10 percent rating.  
An evaluation in excess of 10 percent, to include "staged" 
ratings, is not warranted for any period of initial rating 
because the evidence does not show symptomatology consistent 
with, or that more nearly approximates, diabetes mellitus 
requiring insulin and restricted diet, or hypoglycemic agent 
and restricted diet.  38 C.F.R. § 4.119; See Fenderson, 12 
Vet. App. at 126.  Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, .7.  


II.  PTSD

The Veteran contends that his service-connected PTSD warrants 
an initial rating in excess of 50 percent from April 26, 
2004, to June 11, 2007, and in excess of 70 percent from June 
12, 2007, to August 20, 2007.  Service connection for PTSD 
was awarded in a December 2005 rating decision.  The RO 
assigned a 50 percent initial disability rating, effective 
April 26, 2004.  The Veteran appealed the original assignment 
of the 50 percent rating.  As such, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

In a June 2007 rating decision, the RO awarded a 70 percent 
rating effective June 12, 2007.  In a November 2007 rating 
decision, the RO awarded a 100 percent rating effective 
August 20, 2007.  While the Veteran indicated in a November 
2007 statement that he was satisfied with the 100 percent 
rating, the period from April 2004 to August 2007 remains in 
appellate status.  See AB, supra.   

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under the provisions of this Code, a 
50 percent disability rating is warranted for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's PTSD has for the entire period 
of initial rating more closely approximated the criteria for 
the current 50 percent rating from April 26, 2004, to June 
11, 2007, and 70 percent from June 12, 2007, to August 20, 
2007.  38 C.F.R. § 4.7.  

In this regard, VA outpatient treatment records dated between 
2003 and 2004 were negative for diagnoses of PTSD.  Entries 
dated in October 2003, December 2003, June 2004, and July 
2004 simply show he had a mood disorder secondary to the 
cerebral vascular accident (CVA).  The Veteran repeatedly 
denied depression, sadness, anger, or crying spells in 
October 2003 and June 2004.

The Veteran was first diagnosed with PTSD in August 2004.  He 
reported nightmares, bad dreams, hypervigilance, and an easy 
startle reflex.  He indicated these symptoms were off and on.  
He stated that they were mild to moderate in nature.  The 
Veteran was in his second marriage.  He indicated his family 
relationship was good with his wife and children.  He kept in 
touch with friends and relatives.  

Mental status examination showed the Veteran's mood was 
neutral.  His affect was blunted.  Speech was normal.  There 
were no perceptual problems.  Thought process and though 
content were normal.  There was no suicidal or homicidal 
ideation.  He was oriented in all spheres.  Insight and 
judgment were fair.  Impulse control was fair.  The Veteran 
was assigned a Global Assessment of Functioning Scale Score 
(GAF) of 65, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), is indicative 
of  only mild symptoms of PTSD. 

A report from KKJ, Ph.D., dated in March 2005 shows the 
Veteran first treated with him in January 2005.  The Board 
notes the same report was submitted in January 2006 as an 
attachment to KKJ's nexus opinion.  The March 2005 report 
indicated that the Veteran complained of despair, sleep loss, 
feelings of worthlessness, anxiety, flashbacks, depression, 
hopelessness, rage and suicidal ideation.  He also reported 
social isolation and volatility.  KKJ indicated in his 
clinical statement that the Veteran had obsessional rituals, 
illogical speech, near continuous pain and depression, 
impaired impulse control, impairment in thought process, 
persistent delusions and hallucinations, hypervigilance, and 
mercurial suicidal ideation, disorientation to time and 
place, and memory loss. 

While KKJ indicated the Veteran was totally and permanently 
disabled as a result of PTSD, as well as unemployable, this 
is not supported by the other evidence of record.  The Board 
would specifically note the Veteran was awarded Social 
Security Disability benefits as a result of his stroke and 
CAD, not PTSD.  KKJ assigned the Veteran a GAF of 30, 
indicative of behavior influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment based on the notations above.  Again, the Board does 
not find this to consistent with other evidence of record, to 
include the June 2004 report of VA examination and VA 
outpatient treatment records dated between 2004 and 2007.  

VA outpatient treatment records dated during 2004 and 2007 
mainly dealt with the Veteran's mood disorder secondary to 
the CVA; however, that being said, the providers did not find 
or even note the severity of symptoms reported by KKJ with 
respect to the PTSD.  While the PTSD was not the primary 
focus, the fact remains that in July 2004, the Veteran was 
assigned a GAF of 70, indicative of only mild symptoms.  In 
March 2005, he was oriented in all spheres.  In May 2005, the 
Veteran denied sadness, anger, depression, or crying.  

In May 2006, the Veteran was assigned a GAF of 55 indicative 
of moderate symptoms; however, the Veteran reported 
irritability with his hemiplegia post CVA. In December 2006, 
the Veteran was also oriented in all spheres.  Speech was 
spontaneous, eye contact was fair.  Mood was dysthymic and 
affect was broad.  Insight was intact.  He denied any 
suicidal or homicidal ideation.  The Veteran denied 
hallucination.  A February 2007 entry found PTSD by history 
only.  

Prior to June 12, 2007, the totality of the evidence of 
record was not consistent with PTSD productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene to warrant a 70 percent 
rating.  38 C.F.R. § 4.130 (Emphasis added).  Any difficulty 
in adapting to stressful circumstances or inability to 
establish and maintain effective relationships is provided 
for in the 50 percent rating.  Id.

While a 70 percent rating was not warranted prior to June 12, 
2007, there is clear difference between the reported symptoms 
during the VA examination in 2004 and in June 2007.  In 2007, 
the Veteran reported nightmares, flashbacks, hypervigilance, 
easy startle reflex, depression with diminished interest, 
poor energy and concentration, sleepless and suicidal 
ideation.  The Veteran's mood was depressed.  Affect was 
blunted.  Speech was normal.  There were no perceptual 
problems.  Thought process and thought content were normal.  
There was no suicidal or homicidal ideation.  He was oriented 
in all spheres.  Insight, judgment, and impulse control were 
fair.  The examiner noted the Veteran was isolative.  He was 
assigned a GAF of 40, which is indicative of some impairment 
in reality testing or communication or serious impairment in 
social or occupational functioning.  

An entry dated in August 2007 shows the Veteran was depressed 
and angry about his physical limitations.  The Veteran did 
indicate that he wished he would die but denied active 
suicidal thoughts.  He was assigned a GAF of 45, which is 
indicative of serious symptoms.  However, the Board would 
again note these findings were in reference to his residual 
disabilities from the CVA. 

Effective August 20, 2007, the RO awarded a 100 percent 
rating, which was based solely on the wife's statement dated 
the same, that the Veteran was depressed, angry, subject to 
crying spells, jumpy, having flashbacks, and showing 
isolative behavior.  The Board questions the assignment of 
the total evaluation without objective medical evidence; 
however, the Board shall not disturb the rating.  It is clear 
however, that a 100 percent rating is not warranted prior to 
this date as there has been no evidence that the service 
connected PTSD was productive of  total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

In sum, it appears that disability due to the Veteran's PTSD 
most nearly approximates the criteria for the currently 
assigned 50 percent rating for the period from April 26, 
2004, to June 11, 2007, and a 70 percent rating for the 
period from June 12, 2007, to August 20, 2007.  Additional 
"staged" ratings, are not warranted for any period of 
initial rating because the evidence does not show 
symptomatology consistent with, or that more nearly 
approximates, that which is required for a higher rating as 
delineated above.  38 C.F.R. § 4.119; See Fenderson, 12 Vet. 
App. at 126.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, .7.  

III.  Extraschedular Rating Considerations

In reaching this decision, the Board has considered the 
question of whether any of the Veteran's service-connected 
disabilities presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  The Board finds that 
the objective evidence does not support a finding that any of 
the service-connected disabilities interfere markedly with 
employment.  There is nothing in the record to distinguish 
this Veteran's case from the cases of numerous other veterans 
who are subject to the schedular rating criteria for the same 
disabilities.  As noted previously, the Veteran is a 
recipient of SSA disability benefits for non-service 
connected disabilities.  In addition, there is no evidence 
revealing frequent periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his disabilities; therefore, 
in the absence of exceptional factors, the Board finds that 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

ORDER

Entitlement to an initial rating in excess of 10 percent for 
Type II diabetes mellitus is denied.

Entitlement to a rating in excess of 50 percent for PTSD from 
April 26, 2004, to June 11, 2007, and in excess of 70 percent 
from June 12, 2007, to August 20, 2007, is denied.


REMAND

The Veteran has also filed claims of entitlement to service 
connection for hypertension, CAD, and residuals of a stroke.  
Specifically, he asserts the claimed disorders are secondary 
to the service-connected diabetes mellitus and PTSD.  He 
alternatively claims the conditions are the result of 
exposure to Agent Orange during his service in Vietnam.  

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Initially, the Board notes that while not specifically 
alleged by the Veteran, the record contains some evidence 
which may suggest that the Veteran's hypertension, CAD, and 
residuals of a stroke are aggravated by the service connected 
diabetes mellitus and PTSD.  Pursuant to 38 C.F.R. § 3.310 

"any increase in severity of a 
nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural  progress of 
the nonservice-connected disease, will be 
service connected."

The RO failed to consider the claims on this basis.  
Additionally, it appears that the RO has also failed to 
address the Veteran's direct assertion that the conditions 
were the result of Agent Orange exposure.  VA is obligated to 
review the Veteran's claims under all theories of entitlement 
in order to afford him the broadest scope of review and all 
reasonable doubt.  After the development ordered below is 
complete, the RO must readjudicate the claims under both 
theories, i.e. aggravation and herbicide exposure.  

The Board has determined that a Remand is necessary in afford 
the Veteran a VA examination in order to determine the likely 
etiology of any hypertension, CAD, and residuals of a stroke 
that may be present.  38 U.S.C.A. § 5103A.  The Board notes 
that while the Veteran was afforded VA examinations in June 
2004 and March 2007, a medical nexus opinion was not sought 
by the RO and thus, was not provided by the examiner.  

An additional medical opinion would assist the Board in 
making a determination on the merits of the Veteran's claims 
and the Board is not free to substitute its own judgment for 
that of a medical expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

Finally, it appears that there may be some outstanding 
records of pertinent medical treatment.  Ongoing VA medical 
records dated subsequent to November  2007 pertinent to the 
issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
VA and/or private treatment records not 
on file pertaining to the issues subject 
to this REMAND.  All requests for records 
and their responses should be clearly 
delineated in the claims folder.

2.  The RO should arrange for VA medical 
examination(s) of the Veteran by 
appropriate medical examiners familiar 
with heart and neurological diseases for 
the purpose of ascertaining whether the 
Veteran does in fact suffer from 
hypertension, CAD, and residuals of a 
stroke, as the result of his service on 
any basis and/or the service connected 
diabetes mellitus and PTSD. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The examiner(s) should indicate whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran has hypertension, CAD and/or 
residuals of a stroke that is: 

(a)	related to the Veteran's active 
military service; or
(b)	the result of exposure to Agent 
Orange during the Veteran's service in 
Vietnam; or
(c)	proximately due to or the result of 
the service-connected diabetes 
mellitus and PTSD; or
(d)	increased in severity by the service 
connected diabetes mellitus and PTSD 
and not due to the natural progression 
of the disease.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and readjudicate the claims to 
determine whether any of the claimed 
disorders are related to any aspect of 
the Veteran's service, on any basis, to 
include exposure to Agent Orange, or 
whether any such disorder is proximately 
due to, the result of, or aggravated by 
the service connected diabetes mellitus 
and PTSD.  38 C.F.R. § 3.303, 3.307, 
3.309, 3.310.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


